Filed 6/30/22 Marriage of Quintana CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                      (El Dorado)
                                                            ----



 In re the Marriage of JOAN and RAYMOND                                                        C092708
 QUINTANA.

 JOAN QUINTANA,                                                                 (Super. Ct. No. PFL20140631)

                    Appellant,

           v.

 RAYMOND QUINTANA,

                    Respondent.




         Joan Quintana, appearing in propria persona, appeals from the trial court’s order
granting Ray Quintana’s motion to quash a wage garnishment order. As we explain,
under the circumstances presented here, we are required to affirm the judgment.

                                                   BACKGROUND
         The parties were married in December 1991. A judgment dissolving their
marriage was entered in September 2016. Included in that judgment was a marital
settlement agreement, in which respondent agreed to “take assignment of his son’s



                                                             1
Student Loan” debt in the approximate amount of $30,000. The parties agreed to a
mutual waiver of spousal support, and respondent agreed to pay to appellant an
“equalizing payment” totaling $1,850.
       In March 2019, following an evidentiary hearing, the trial court ruled that
respondent was “solely responsible for the student loans in the amount of $34,604.19 . . .
[and] for expenses incurred to repair damage and for maintenance of the home in the
amount of $2,293.05.” The court also ruled that appellant was “entitled to reimbursement
for payment of the mortgage arrears in the amount of $3,441.00 and $797.05 for arrears
on the second mortgage.” The court awarded appellant attorney’s fees totaling $5,000.
The court ordered respondent pay to appellant $150 each month “for repayment of the
student loans,” and $150 each month toward her attorney fees. The payments were to
begin on April 1, 2019.
       On August 5, 2019, the trial court issued an order to show cause compelling
respondent to demonstrate why he should not be held in contempt for willfully
disobeying the court’s March 2019 order. Sometime after that, an order garnishing
respondent’s social security disability income (SSDI) was issued. Respondent moved for
an exemption and on May 28, 2020, the trial court issued a tentative ruling indicating
respondent’s SSDI was “exempt from attachment” without an order for support.
       On August 20, 2020, the court denied appellant’s “request to treat the money due
to [her] from respondent per the judgment, as support,” and granted respondent’s motion
to quash the order garnishing his SSDI.

                                        DISCUSSION
       The trial court’s orders are presumed to be correct, and the appellant has the
burden to prove otherwise by presenting legal authority and analysis on each point made,
supported by appropriate citations to the material facts in the record. If the appellant does
not meet this burden, the argument will be deemed forfeited. (Ewald v. Nationstar


                                             2
Mortgage (2017) 13 Cal.App.5th 947, 948 [“We repeatedly have held that the failure to
provide legal authorities to support arguments forfeits contentions of error”].)
       These rules of appellate procedure apply to appellant even though she is
representing herself. (Leslie v. Board of Medical Quality Assurance (1991)
234 Cal.App.3d 117, 121; see also Nelson v. Gaunt (1981) 125 Cal.App.3d 623, 638-639;
Wantuch v. Davis (1995) 32 Cal.App.4th 786, 795.)
       Appellant contends she was misled by trial counsel during negotiations for the
parties’ marital settlement agreement in 2016. Counsel’s misconduct, she contends, led
appellant to agree to waive spousal support, which she now regrets. But the validity or
fairness of the marital settlement agreement, or the negotiations leading to the agreement,
are not properly before us. The only matter properly before us is the trial court’s
August 20, 2020 order. In any event, appellant does not provide analysis or meaningful
citations to the record to support her version of events, much less to support any claims of
error. As a result, her claims on appeal are forfeited.

                                       DISPOSITION
       The trial court’s August 20, 2020, order is affirmed. Respondent shall recover
costs on appeal. (Cal. Rules of Court, rule 8.278.)



                                                  HULL, Acting P. J.


We concur:



MAURO, J.



HOCH, J.


                                              3